Citation Nr: 1035039	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES


1.  Entitlement to service connection for a psychiatric disorder, 
claimed as major depression with anxiety.

2.  Entitlement to service connection for a stomach disorder, to 
include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas, which adjudicated the issues on appeal.  
Thereafter, jurisdiction of the case was transferred to RO in New 
Orleans, Louisiana.

When the case was last before the Board in January 2008, the 
issue of entitlement to service connection for a psychiatric 
disorder was reopened, an increased rating for a right knee 
disability was denied, and the issues of service connection for a 
psychiatric disorder, a stomach disorder, and a left leg disorder 
were remanded for additional development.

The issues of entitlement to service connection for a psychiatric 
disorder and for a left leg disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's gastritis, gastroesophageal reflux disease, and 
pylorospasm are etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for gastritis, 
gastroesophageal reflux disease, and pylorospasm have been met.  
38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a stomach disorder.  The RO will be responsible 
for addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for peptic ulcer disease may be established 
based upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
a stomach disorder because it is the result of his psychiatric 
disorder.  The Board notes that when determining service 
connection, all theories of entitlement, direct and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Thus, the Board will address service 
connection for all issues on both a direct and secondary basis in 
this appeal.

A review of the service treatment records reflects that in 1968 
the Veteran had nausea and a burning sensation in the upper 
abdomen, particularly with anxiety.  

A May 2000 VA treatment record notes that the Veteran's stable 
medical conditions included gastritis.  A May 2001 VA treatment 
record notes a diagnosis of gastroesophageal reflux disease, 
stable.  A May 2002 VA general medical examination report notes a 
diagnosis of hiatal hernia with reflux.  

The report of a June 2009 VA examination notes that the Veteran 
has a small hiatal hernia, gastritis, gastroesophageal reflux 
disease, and pyloric spasm.  He also has pyloric stenosis by 
history.  The examiner specifically stated that the gastritis, 
gastroesophageal reflux disease, and pylorospasm were related to 
long standing stress and alcohol, and that the onset was during 
active service.  The examiner opined that it is at least as 
likely as not that the stomach disorder is directly related to 
service based upon medical literature and longstanding clinical 
experience.  The examiner opined that the Veteran's stomach 
disorders are not at least as likely related to his psychiatric 
disability.  However, the examiner stated that the Veteran's 
psychiatric disability aggravated or contributed to or 
accelerated any pathologic process involving his stomach.  

In light of the in-service evidence of stomach problems, the VA 
opinion in favor of the claim, and the post-service treatment 
records showing some stomach problems, the Board finds that 
service connection for a stomach disorder is warranted on a 
direct basis.  

The Board finds probative the June 2009 opinion of the VA 
examiner that stated that the Veteran's gastritis, 
gastroesophageal reflux disease, and pylorospasm were related to 
long standing stress and alcohol, the onset of which was during 
active service; and that it was at least as likely as not that 
the stomach disorder was directly related to service.  This 
opinion is considered probative as it was definitive, based upon 
a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

The Board also finds the Veteran to be credible about his 
symptoms, they are supported by the evidence of record, and the 
VA examiner adequately supported his opinion.  

Although the Board is not required to accept medical authority 
supporting a claim, VA must provide reasons for rejecting that 
evidence and, more importantly, must provide a medical basis 
other than its own unsubstantiated conclusions in support of a 
determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the 
only medical opinion evidence supports the Veteran's claim, 
service connection for gastritis, gastroesophageal reflux 
disease, and pylorospasm is warranted.  In this regard, the Board 
points out that the Court has cautioned VA against seeking an 
additional medical opinion where favorable evidence in the record 
is unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  As such, service connection for a 
stomach disorder, manifested by gastritis, gastroesophageal 
reflux disease, and pylorospasm is granted.


ORDER

Entitlement to service connection for a gastritis, 
gastroesophageal reflux disease, and pylorospasm is granted.


REMAND

Unfortunately, another remand is required in this case as to the 
issues of entitlement to service connection for a psychiatric 
disorder and for a left leg disorder.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2008).

With respect to the Veteran's service connection claim for a 
psychiatric disorder, the Board notes that the January 2008 Board 
Remand instructed the RO to obtain a VA examination with medical 
opinion regarding the nature and etiology of the psychiatric 
disorder.  The examiner was requested to provide an opinion 
regarding whether any diagnosed psychiatric disorder had its 
onset during service or within one year of discharge therefrom.  

A review of the record reveals that neither the February 2009 VA 
examination report nor the March 2009 addendum adequately 
addresses this question.  Notably, the VA examiner diagnosed the 
Veteran with polysubstance abuse, substance induced mood 
disorder, and mood disorder, not otherwise specified.  The 
examiner opined that most of the Veteran's problems were the 
result of self-inflicted and habitual poor judgment; however, he 
has a diagnosis of mood disorder not otherwise specified, which 
the examiner stated was separate from the one caused by his 
polysubstance abuse.  Unfortunately, the examiner failed to state 
whether it is at least as likely as not that the mood disorder, 
not otherwise specified, was etiologically related to his period 
of active service.  As such, a new opinion is required before the 
claim can be adjudicated on the merits.

With regard to the Veteran's service connection claim for a left 
leg disorder, the Veteran contends that service connection is 
warranted because his left leg disorder was aggravated during 
service.  He argues that he had polio as a child, which caused 
his left leg to be shorter than the right, and that this 
condition worsened during boot camp and during service.

The service treatment records reflect that in April 1968 the 
Veteran fell off a ladder and twisted his left foot.  The 
diagnosis was that of a bruise.

An April 1989 VA examination report notes that the Veteran had 
atrophy of the left leg.  He indicated that he was told that the 
atrophy of the left leg was probably due to poliomyelitis.  
Although he did not recall any specific illness, he believed that 
this may have resulted in the use of a live vaccine with the 
sabine immunization while he was in high school.  He added that 
he did not really notice any significant weakness in his left leg 
until he was about 30 years old.  He was noted to have a limp 
favoring his left lower extremity because of the short leg, and 
he stated that he noticed the onset of low back pain about 10 
years earlier.

A May 2000 VA treatment record shows that the Veteran's stable 
medical conditions included chronic leg pain and leg cramps.  A 
June 2000 VA treatment record notes that the Veteran had a 
history of left leg atrophy, status post polio.  A July 2000 VA 
treatment record notes that power of both lower extremities was 
5/5.  There was atrophy of the right lower extremity.

A May 2001 VA treatment record notes that the Veteran reported 
loss of strength in the left lower extremity.  It was also noted 
that he had a history of poliomyelitis, and that the left leg was 
atrophied.  A July 2001 VA treatment record notes that he had 
polio in the past, and slow, progressive atrophy of the left 
lower extremity.

The Board notes that in the January 2008 Remand, the RO was 
instructed to schedule the Veteran for a VA examination in order 
to determine the nature and etiology of his current left leg 
disorder.  The examiner was instructed to provide a diagnosis for 
the leg disorder(s), and to state whether any diagnosed left leg 
disorder preexisted service.  If any such leg disorder was found 
to have preexisted service, the examiner was asked to state 
whether there was a pathological worsening of the preexisting 
condition during service, and if so, whether the increase in 
severity was due to the natural progress of the disorder or 
whether it was beyond the natural progress of the disorder.  For 
any left leg pathology not shown to have preexisted service, the 
examiner was instructed to opine whether it was at least as 
likely as not that the disorder was etiologically related to 
service.

Unfortunately, the June 2009 VA examination report regarding the 
left leg disability is inadequate for adjudication purposes 
because it fails to adequately address the questions asked.  The 
examination report notes the Veteran's history of polio and the 
Veteran's account of an in-service back injury when he fell down 
the stairs.  The examiner diagnosed the Veteran with left lower 
extremity weakness/atrophy.  The examiner stated that such 
diagnosis was "likely due to poliomylitis [sic] at earlier age 
(considering remote h/o polio & long standing atrophy of left 
leg)."  The examiner further opined that it was at least as 
likely as not that the left leg disorder was caused by or a 
result of an in-service back injury described by the Veteran.  
The examiner sated that the left leg weakness may have worsened 
after the back injury that the Veteran sustained during service.

Notably, the service treatment records do not reflect that the 
Veteran injured his back during service and the separation 
examination notes normal examination of the spine.  Moreover, 
service connection for a back disability was denied in an 
unappealed June 1989 rating decision.  Importantly, an April 1989 
VA examination report indicates that the Veteran did not really 
notice any significant weakness in his left leg until he was 30 
years old.  The report states that the Veteran indicated that he 
began having low back pain about 10 years earlier.  

The VA examiner, who appears to have opined that the left leg 
weakness/atrophy preexisted service, failed to state whether 
there was a pathological worsening of the preexisting condition 
during service, and if so, whether the increase in severity was 
due to the natural progress of the disorder or whether it was 
beyond the natural progress of the disorder.  The examiner's 
statement that the Veteran's left leg weakness "may have 
worsened after the back injury" during service does not 
adequately answer the question the Board asked.  First, it shows 
that the examiner did not review the service treatment records, 
because the records do not show any such back injury to have 
occurred during service.  Therefore, the opinion is based upon an 
inaccurate factual premise.  Moreover, it is equivocal in terms 
of the use of the words "may have worsened."  In sum, it does 
not adequately answer whether there was a pathological worsening 
of the preexisting condition during service, and if so, whether 
the increase in severity was due to the natural progress of the 
disorder or whether it was beyond the natural progress of the 
disorder.  As such, the claims file should be returned the VA 
examiner who conducted the June 2009 VA examination, in order to 
obtain a new opinion.

In sum, the objectives set forth in prior Board remand were not 
accomplished.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall return the claims file, to 
include a copy of this Remand to the VA 
examiner who conducted the February 2009 VA 
psychiatric examination in order for the 
examiner to provide an opinion as to whether 
it is at least as likely as not (ie., a 50 
percent or better probability) that the 
Veteran's mood disorder, not otherwise 
specified, is etiologically related to 
service.  In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

If the February 2009 VA examiner is 
unavailable, another qualified examiner should 
be requested to provide the same opinion.  If 
a new VA examination needs to be conducted in 
order to obtain such an opinion, then one 
should be scheduled.  All indicated tests and 
studies should be undertaken.  Following a 
review of the relevant evidence in the claims 
file and the clinical evaluation, the new 
examiner should answer the above questions.

2.  The RO/AMC shall return the claims file, 
to include a copy of this Remand, to the VA 
examiner who conducted the June 2009 VA 
peripheral nerves examination in order for the 
examiner to provide an opinion as to whether 
the left leg weakness/atrophy preexisted 
service.  

If the examiner finds that the left leg 
weakness/atrophy preexisted service, the 
examiner should state whether there was a 
pathological worsening of the preexisting 
condition during service, and if so, whether 
the increase in severity was due to the 
natural progress of the disorder or whether it 
was beyond the natural progress of the 
disorder.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

If the June 2009 VA examiner is unavailable, 
another qualified examiner should be requested 
to provide the same opinion.  If a new VA 
examination needs to be conducted in order to 
obtain such an opinion, then one should be 
scheduled.  All indicated tests and studies 
should be undertaken.  Following a review of 
the relevant evidence in the claims folder and 
the clinical evaluation, the new examiner 
should answer the above questions.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


